department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend m name of for-profit company n staite r date p name of company dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you operate exclusively for c purposes no for the reasons described below do you operate in a commercial manner yes for the reasons described below did you establish that your operations will not inure to the benefit of insiders no for the reasons described below facts your founder worked on developing a device used in the detection of a specific disease letter c catalog number 47630w both as part of his phd dissertation work and also through his wholly owned for-profit company m he was awarded a grant from a local business incubator to develop a business plan to develop and market the device your founder originally intended to create a medical technology company named p instead he created you and transferred p’s business plan to you a great deal of basic_research was needed to bring the device to a commercial stage of development making the introduction of a not for profit venture a more reasonable vehicle for the development of such technology where public grants may be accessed more easily you were incorporated in n on r your purpose in pertinent part is charitable scientific and educational_purposes within the meaning of sec_501 your governing body consists of your founder his mother and his sister because your board members live in different parts of the country they will meet in person at least once a year to conduct business matters your activities consist of building on your founder's previous research with your formation you will apply for grants you intend to produce prototypes of non-invasive devices to use in the detection of diseases the devices will be produced manufactured and tested locally m prepared a technical proposal which outlined the commercialization strategy the product s will be marketed through direct sales and licensing agreements with medical supply companies further a provisional patent was granted to your founder for the device you submitted an unexecuted licensing agreement between you and your founder the agreement gave you an exclusive license to use the device and stated your founder retains title and ownership in the form of mutual funds in a brokerage account you abandoned the licensing arrangement when your founder decided to transfer the patent rights to you you did not substantiate ownership of the patent or the transfer to you you were asked to provide an expert valuation of the intellectual rights in response you stated your founder valued the rights his valuation was reviewed by an objective panel during a business plan competition and found to be sound you did not substantiate the statement with any evidence or otherwise provide a valuation of the rights you investigated hiring a legal firm to provide an independent appraisal of the intellectual_property rights however to hire a legal firm would cost you in excess of dollar_figure such costs are prohibitive and repetitive as the appraisal expert you consulted said they would conduct the same analysis as previously performed for your founder and would ' use similar comparisons the financial viability of your products will be evaluated before projects are undertaken all your research will be published marketing and pricing policies of these devices have yet to be developed you are continuing to perform basic scientific research which is necessary for letter cg catalog number 47630w understanding the science and building of such devices you are responsible for developing and marketing the product and licensing supply companies not m your founder will be responsible for the technical viability and commercialization of projects and will direct and conduct much of the research your founder will also continue a research relationship with the university after completing the phd work mathematical modeling computational work simulation and administrative work will be completed at your office publication of results for the device will include a dissertation as part of your founder’s phd requirements publication of research will be dependent upon the selection of the publishing entity topic or research you have made no commitments to any commercial entities relating the results of research you will sell your diagnostic tool device to interested parties you have not identified an interested_party and have no arrangement at this time further commercialization of the device is not your primary purpose but would provide needed funds for your on- going operation your primary function would continue to be research that is conducted in the public interest you state you will maintain full control of any intellectual_property resulting from research you conduct proceeds from the sale of the device will allow you to continue your research on diseases during your first and second year you received donations totaling more than dollar_figure which consisted of a transfer of marketable_securities to you you stated that the figure represented contributions from your founder’s mother no other gifts grants or contributions were noted was transferred from you to m in order to settle a debt m expenses were for property transfer and notes payable to your founder of his company m more than dollar_figure accrued related to the development of the detection device the debt included personal loans made by your founder to m for the technology development of the diagnostic tool device correspondence indicated different totals for payments and payments due to intellectual_property rights intellectual transfer fees or reimbursements you stated that all payments to your founder and his for-profit company were reimbursements for expenses you did not clarify the nature of the expenses or explain why you were reimbursing m you did not document the exact amounts paid to and the nature of these payments explain that you reimbursed m and your founder for the personal funds they had expended in your creation you contend that the amount_paid is less than fair_market_value of the patent total assets on your balance_sheet range from approximately dollar_figure you list as your only asset a mutual_fund held with a llc your founder’s mother and your board member contributed marketable however your projected expenses reflect payments to your founder securities to you and m exceeding dollar_figure other expenses include compensation to your officers you describe the amounts as a liability owed to your founder you to just under dollar_figure letter cg catalog number 47630w and professional fees compensation_for your founder was arrived at through a meeting of your board_of directors your founder determined the dollar amount for the property transfer fees which was decided upon by two factors the first factor was the percentage of capital and personal investment by your founder and his for profit company m the second factor m has historically functioned as an it consulting company the operations of m have been limited during the past few years due to economic factors and changes in it consulting industry and have been currently ceased further you indicated that if the economic climate improves and your founder decides to start m operations again then m would function as a separate_entity performing it consulting services you describe m’s services as very different from and unrelated to your objectives m does continue in existence but does not currently operate you stated you abandoned the licensing agreement m did not receive royalty payments but instead a reimbursement of expenses you state you provided an accounting of this information many times before but you would attempt to recover and resubmit these documents to date you have not submitted the supporting documents law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one of more of such exempt purposes specified in sec_501 _an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one of more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interests in the activities of the organization letter cg catalog number 47630w sec_1_501_c_3_-1 ii _of the regulations state that an organization is not organized and operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit or private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides in pertinent part that research will be regarded in the public interest if the results of such research including any patents copyrights processes or formulae resulting from such research are made available to the public on a non-discriminatory basis in revrul_65_1 1965_1_cb_226 the service considered an organization which promotes and fosters the development and design of machinery in connection with a commercial operation and in connection therewith has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights the service concluded that the organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of revrul_67_5 1967_1_cb_123 held that a foundation controlled by the creator's family and operated to enable the creator and his family to engage in financial activities beneficial to them is not entitled to exemption revrul_69_526 1969_2_cb_115 held that a research organization operated by a group of physicians specializing in heart defects that investigates the causes and treatment of cardiac and cardiovascular conditions and diseases is exempt under sec_501 revrul_69_266 1969_1_cb_151 held that an organization formed and controlled bya medical doctor to conduct research programs consisting of examining and treating patients who are charged the prevailing fees is not exempt orange county agricultural society inc petitioner v commissioner of internal revenue respondent ustc docket no 397-81’x’ indicates that net_earnings include more than net profits and may inure to an individual in more ways than in the distribution of dividends the 86_tc_916 describes an organization in which the court wrote that private_inurement is strongly suggested where an individual or small_group of individuals are the principle contributors to an organization and that individual or small_group of individuals have exclusive control_over catalog number 47630w letter cg the management of the organization’s funds in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes american science foundation v commissioner tcmemo_1986_556 indicates that an organization must establish through the administrative record that it operates as a sec_501 organization the court_of_appeals in 365_f2d_792 8th cir affirmed the findings of tax_court that foundation was pursuing a substantially nonexempt purpose in the publication and commercial exploitation of the writings of the founder director and prime functionary of foundation the founder had control of the foundation’s day to day activities complete control of its finances and the founders personal funds were to a degree commingled with the funds of the foundation and that the evidence clearly supported the finding that the foundation was pursuing a substantial non-exempt purpose in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax- exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations letter cg catalog number 47630w application of law you are not as described in sec_501 of the code because you are not operated exclusively for c purposes and because you have failed to establish your earnings do not inure to the benefit of insiders specifically your operations are consistent with a commercial business and your founder benefits from your operations you are not as described in sec_1_501_c_3_-1 of the regulations because you are not operated exclusively for one or more of the purposes specified in such section the production marketing and sale of devices are not among the purposes described in the regulations you are not as described in sec_1 c -1 c of the regulations because more than an insubstantial part of activities are not in furtherance of an exempt_purpose more than an insubstantial part of your activities are commercial and your founder benefits from your operations as described in sec_1_501_c_3_-1 you are not exempt because your earnings inure to the benefit of your founder and his for profit m as described in sec_1_501_c_3_-1 of the regulations you are not exempt because you have failed to establish that you are not organized and operated for the benefit of private interests especially your founder you are not described in sec_1_501_c_3_-1 of the regulations because you have not substantiated your ownership of a patent and therefore it is unclear if you have authority to make the patent and corresponding research results public further you state you will sell the device and or patent to interested parties but did not provide any information on the terms of the sale and therefore were unable to substantiate the sale would be in the interest of the public you are similar to the organization in revrul_65_1 because you promote and foster the development and design of a product and have the power to sell assign and grant licenses with respect to its patent rights you are similar to rev_rul because you too are controlled by your creator’s family and are operated to enable the family to engage in financial activities beneficial to them specifically you are controlled by the founder his mother and his sister you were formed to secure grants for his research projects as well as to reimburse him his for- profit m and his family for research expenses he incurred while a student pursuing his phd accordingly your founder and his family benefit from your operations letter cg catalog number 47630w you are not similar to revrul_69_526 because you are not operated by a group of specialty physicians investigating a disease instead you have one individual your founder as the only investigator your operations are limited to your founder's research projects and development of prototype devices based on your founder's findings you are similar to revrul_69_266 because you too are formed and controlled by a specific individual to conduct research programs even though you do not intend to sell patient services you do intend to sell devices and or patents at prevailing fees like the organization in orange county agricultural society inc your net_earnings include more than net profits and inurement occurs through reimbursements to your founder for his expenses as well as continued funding for his future research prototype development and sale of devices like the organization in the church of eternal life and liberty inurement is strongly suggested because you too have a small_group of individuals namely your founder his mother and his sister who are the principal contributors and they have exclusive control_over the management of your funds you are similar to better business bureau of washington d c inc because you too have a substantial non-exempt purpose even though the public may benefit from your founders research and resulting devices the facts overwhelmingly show you operate for a substantial non-exempt commercial purpose and you failed to establish that your founder will not benefit from your operations as in american science foundation v commissioner you have failed to establish through the administrative record that you operate as a sec_501 organization the facts in the administrative record do not substantiate your founder’s claim that you own a patent that the value of the patent is greater than the amount you paid or will pay to your founder or m and that the continued funding of your founders research is in the public interest further the administrative record does not distinguish your operations from a commercial business as insufficient details were provided on your proposed research activities and the marketing and sale of your research as in parker v commissioner you were formed to commercially exploit the research findings of your founder also the founder has complete control of your finances and your day to day activities like the organizations in b s w group inc and arlie foundation your activities are focused on the commercialization of the device produced based on your founder's research to interested parties letter cg catalog number 47630w applicant’s position you do not agree that you are being used to benefit your founder your founder no longer contributes a significant amount of time to m the amount_paid to your founder and m was less than fair_market_value you have paid m outstanding balance due to your founder m will not perform any services or do business with you in full there is a small your position is that the payments you made to both your founder and to m for intellectual_property rights and property transfer fees are reasonable when considering the debts and expenses realized in developing the intellectual_property further you contend that your founder used an objective method to develop a value for these intellectual_property rights which had the concurrence of experts in the field you concluded that when considering these factors the payments for the transfer fees and the intellectual_property are reasonable and necessary expenses and are not an unwarranted or excessive benefit to your founder or to m you have not made any royalty payments to anyone including your founder or m the payments to your founder and m were actually reimbursements for their personal expenses in creating your organization and the patent not royalty payments it is correct to the best of your knowledge that your financial data included’a payment toward intellectual_property transfer and additional fees subsequently you stated the payment was to settle a debt accrued by m related to the device further your founder attests that all payments received from you were reimbursement for expenses_incurred in your formation and in the acquisition of the patent service response to applicant’s position despite your claim that the amounts you paid to your founder and m were less than fair_market_value you provided no independent appraisal to substantiate your claim instead you referred to documents where your founder valued the business as either part of his dissertation or in his search for grants your balance_sheet entries reflect assets valued at less than the amounts transferred to your founder and m transactions with you your founder and m have not been arms length funds contributed were from your founder’s mother and funds paid out were to your founder and m your founder is your only researcher and makes all decisions with respect to daily operations you have failed to establish that the transactions and your operations will not inure to the benefit of your founder his mother and his sister even if the amounts paid to your founder and m are less than fair_market_value as you state the facts show that you are operated in a commercial manner you are formed to letter cg catalog number 47630w create a prototype device and sell the device to an interested_party you have not identified a buyer and do not know the terms of such sale however proceeds from the sale will be used to fund other research indicating that the device will be sold at a profit you will operate with paid staff the results of your founder's research will be published as part of his dissertation and will therefore benefit him in his acquisition of a phd you did not substantiate who owns the rights to your research it is unclear whether your research activity is in the public interest conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 c because you are not operated exclusively for a c purpose in addition the facts show you are operated in a commercial manner as you were formed to conduct research develop prototype devices market and sell results and use proceeds to fund additional research activity finally the facts show your operations inure to the benefit of insiders most notably your founder accordingly we conclude you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power of letter cg catalog number 47630w attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely holly o paz director exempt_organizations rulings agreements letter cg catalog number 47630w
